Exhibit 10.1

TERMINATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective as of October 31, 2006 (the
“Effective Date”), between FreightCar America, Inc., a Delaware corporation (the
“Company”), and John E. Carroll, Jr. (the “Executive”).

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of December 17, 2004, which Employment Agreement was amended by a
First Amendment and a Second Amendment (together referred to as the “Employment
Agreement”); and

WHEREAS, the Employment Agreement shall terminate on December 31, 2006; and

WHEREAS, the Company and the Executive now consider it desirable to agree to the
terms and conditions of the Executive’s continued employment with the Company
for the period after December 31, 2006 and the Executive’s termination of
employment from the Company;

NOW THEREFORE, in consideration of the benefits to be derived by the parties
under this Agreement, the parties mutually agree as follows:

1. Employment. The Company hereby agrees to continue to employ the Executive,
and the Executive hereby agrees to serve the Company as its President and Chief
Executive Officer and as an officer of such of the Company’s subsidiaries (if
any) as shall be reasonably requested by the Company, and the Executive shall
have such responsibilities, duties and authority as are customarily associated
with such offices, including the major responsibility of assisting an individual
to be appointed Chief Operating Officer (“COO”) of the Company in a successful
transition into the Company with the ultimate goal of the COO becoming the
Company’s Chief Executive Officer on April 30, 2007. The Executive shall report
to the Company’s Board of Directors. The employment of the Executive by the
Company pursuant to this Agreement will continue without interruption, following
the termination of the Employment Agreement, from January 1, 2007 and will
terminate on April 30, 2007 (the “Term”). The terms of the Executive’s
employment during the Term shall be as set forth herein. During the Term, the
Executive shall continue as a member of the Board of Directors of the Company.
During the Term, the Executive shall devote substantially all of his time to the
performance of his duties hereunder.

2. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the Company’s offices in Johnstown, PA
or Chicago, IL, as the Executive shall elect, except for required travel on the
Company’s business.

3. Termination. The Executive’s employment shall terminate on April 30, 2007
(the “Termination Date”). The Executive shall be deemed to have resigned as the
Company’s President and Chief Executive Officer and as an officer of the
Company’s subsidiaries on the Termination Date. The Executive shall resign from
the Company’s Board of Directors, and the boards of directors of any
subsidiaries of the Company on which he serves, on the Termination Date.



--------------------------------------------------------------------------------

4. Compensation During the Term. During the Term, as compensation and
consideration for the performance by the Executive of the Executive’s duties,
responsibilities and covenants pursuant to this Agreement, the Company will pay
the Executive and the Executive agrees to accept in full payment for such
performance the amounts and benefits set forth below:

(a) Salary. During the Term, the Company shall continue to pay the Executive an
annual base salary at the rate of $550,000 per year, pro rated for any period of
employment less than one year, in accordance with its regular payroll practices.

(b) Bonus. During the Term, the Company shall pay the Executive a bonus equal to
the greater of (i) five hundred thousand dollars ($500,000.00) or (ii) one
percent (1%) of the Company’s operating earnings before taxes, interest,
depreciation and amortization (i.e., EBITDA) for the Term. The Company shall pay
the Executive five hundred thousand dollars ($500,000.00) within 15 days of the
end of the Term. No later than 30 days after the end of the Term, the Company
shall pay the Executive the excess, if any, of the amount provided for in clause
(ii) of this paragraph (b) over the amount provided for in clause (i) of this
paragraph (b), based on the Company’s unaudited financial statements from
January 1, 2007 through March 31, 2007, as reviewed by the Company’s outside
auditors, and the Company’s unaudited financial statements for April 2007 using
conventional internal income statements prepared in a manner consistent with
prior practice.

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable travel and entertainment expenses or other out-of-pocket
business expenses incurred by the Executive in fulfilling the Executive’s duties
and responsibilities hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.

(d) Other Benefits. The Executive shall be entitled to participate in or receive
benefits under any employee benefit plan, arrangement or perquisite made
available by the Company at any time during his employment hereunder to its
executive employees (collectively the “Benefit Plans”), including without
limitation each retirement, thrift and profit sharing plan, group life insurance
and accident plan, medical and dental insurance plans, and disability plan,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans, arrangements and perquisites; provided, however,
that changes may be made to a plan in which executives of the Company
participate, including termination of any such plan, arrangement or perquisite,
if such changes do not result in a proportionately greater reduction in the
rights of or benefits to the Executive as compared with any other executive of
the Company or is required by law or a technical change.

(e) Vacations. During his employment hereunder, the Executive shall be entitled
to paid vacation in each calendar year, determined in accordance with the
Company’s vacation policy. The Executive also shall be entitled to all paid
holidays and personal days given by the Company to its executive employees.

 

Page 2 of 7



--------------------------------------------------------------------------------

(f) Car. During his employment hereunder, the Company shall provide for the
Executive a car for his use in Johnstown, PA consistent with the type of car
provided to other executives of the Company.

(g) Country Club. During his employment hereunder, the Company shall pay
membership and basic dues for the Executive at the Sunnehanna Country Club.

5. Termination Payments. At or after the Termination Date, as compensation and
consideration for the performance by the Executive of the Executive’s duties,
responsibilities and covenants pursuant to this Agreement, the Company will pay
the Executive and the Executive agrees to accept in full payment for such
performance, the amounts and benefits set forth below:

(a) Severance Pay. A lump sum cash payment in the amount of one million five
hundred thousand dollars ($1,500,000.00) on the last day of the Term.

(b) Post-Termination Medical Plan Coverage. Beginning on the Termination Date
and continuing thereafter until the last to die of the Executive and his spouse
(to whom the Executive is married on the Effective Date), the Executive and his
spouse shall be eligible for continuing coverage (including, without limitation,
medical and dental coverage) under the Johnstown America Corporation Salaried
Employee Medical, Dental, Individual FSA, Flexible Benefit Plan dated
October 28, 1991 (and any successor plan adopted by the Company or comprehensive
medical and dental plan of a successor of the Company or of an assignee of a
substantial portion of the assets and business of the Company that maintains a
medical plan for senior executives) according to the benefit terms and
provisions of the such plan applicable to active senior executives of the
Company (or successor or assignee of the Company) (the “Medical Plan”) in effect
on the Termination Date and regardless of the fact that the Executive has not
completed at least 15 years of service with the Company as of the Termination
Date; provided, the Executive and his spouse shall receive the benefit of any
enhancements in coverage or benefits provided to active senior executives under
the Medical Plan from time to time thereafter. Should changes in insurance
carriers or modifications of the Medical Plan result in additional out-of-pocket
costs to the Executive or his spouse (including, without limitation, deductibles
and co-pays for services), the Company will pay such additional costs (grossed
up for any such amount that may be taxable to the Executive or his spouse) and
the Executive or his spouse shall not be liable for such additional costs
without his or her prior written consent. The Executive (or his spouse if
surviving the Executive) shall be charged premiums for such coverage in the
amount charged to such active senior executives from time to time for such
coverage. If at any time the Medical Plan shall be terminated, or for any reason
all such coverage above is not provided to the Executive and his spouse (or the
survivor of them) under the Medical Plan, the Company (or successor or assignee)
shall procure comprehensive medical and dental insurance for the Executive and
his spouse in lieu of Medical Plan coverage that is comparable to the Medical
Plan, on a benefit-by-benefit and coverage-by-coverage basis, and at the same
after-tax cost to the Executive as was last provided under the Medical Plan.

(c) 2005 Option. The parties expressly acknowledge and agree that, absent an
intervening Change of Control (as defined under the Company’s 2005 Long-Term
Incentive Plan), one-third of the stock options granted to the Executive by the
Company on April 11, 2005 will not become vested on the Termination Date and
will terminate on the Termination Date.

 

Page 3 of 7



--------------------------------------------------------------------------------

(d) Computer and Blackberry. Upon the termination of the Executive’s employment,
the Executive shall be permitted to retain his laptop computer and all
accessories and installed software (including, without limitation, docking
station, monitor and laser printer, and all software disks, CDs, DVDs and
manuals) and his Blackberry handheld wireless e-mail/cell phone and accessories,
and the Company shall assign all software licenses and unexpired hardware
warranties to the Executive; provided, that the Executive shall cooperate with
the Company to remove all confidential and proprietary Company information from
both such devices.

6. Covenant Not to Compete. The Executive acknowledges that, as a key management
employee, the Executive has been and will be involved, on a high level, in the
development, implementation and management of the Company’ strategies and plans,
including those that involve the Company’ finances, research, marketing,
planning, operations, industrial relations and acquisitions. By virtue of the
Executive’s unique and sensitive position and special background, employment of
the Executive by a competitor of the Company represents a serious competitive
danger to the Company, and the use of the Executive’s talent and knowledge and
information about the Company’s business, strategies and plans can and would
constitute a valuable competitive advantage over the Company. In view of the
foregoing and in consideration of the payments made to the Executive under
Section 5, the Executive covenants and agrees that, for a period of two years
after the Termination Date, the Executive will not engage or be engaged, in any
capacity, directly or indirectly, including but not limited to as an employee,
agent, consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than a 5% equity interest in any enterprise) in any
business entity engaged in competition with any business conducted by the
Company on the Termination Date anywhere in North America. If any court
determines that the covenant not to compete contained in this Section 6, or any
part hereof, is unenforceable because of the duration or geographic scope of
such provision, such court shall have the power to reduce the duration or scope
of such provision, as the case may be, to as close to the terms hereof as shall
be enforceable and, in its reduced form, such provision shall then be
enforceable.

7. Consultation. For sixty (60) days after the Termination Date, the Executive
shall make himself reasonably available for consultation with the Company’s
Chief Executive Officer by telephone or electronic mail, without additional
compensation.

8. Mutual Non-Disparagement. Except as otherwise required by law:

(a) The Executive hereby agrees and covenants that he shall not make any
statement, written or verbal, in any forum or media, or take any other action,
in disparagement of Company or any subsidiary of the Company. Without limiting
the foregoing, the statements prohibited by this section include negative
references to Company’s or any subsidiaries’ products, services, corporate
policy, officers and/or directors.

(b) The Company and each Company subsidiary hereby agree and covenant that they
shall cause all officers, directors and human resources personnel of Company

 

Page 4 of 7



--------------------------------------------------------------------------------

and each subsidiary to refrain from making any statement, written or verbal, in
any forum or media, or taking any other action, either directly or indirectly
through the officers or employees of Company or any subsidiary, in disparagement
of the Executive. Without limiting the foregoing, the statements prohibited by
this section include negative references to the Executive’s service as an
employee, officer, director or board member of Company or a subsidiary.

9. Miscellaneous.

(a) Binding Agreement. This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

(b) Amendments, Waivers, Governing Law, Validity, Counterparts and Entire
Agreement. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and such officers of the Company as maybe specifically designated
by the Board. No waiver by either party hereto (the Company on one hand, and the
Executive, on the other hand) at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Illinois without regard
to its conflicts of law principles. The invalidity or enforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements (including the Employment
Agreement), promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto respect of the subject matter contained herein (other than the Employment
Agreement and all outstanding stock option and other incentive equity and other
long-term incentive awards granted to the Executive) is hereby terminated and
canceled.

(c) Consent to Jurisdiction and Forum; Legal Fees and Costs. The Company and the
Executive hereby expressly and irrevocably agree that any action, whether at law
or in equity, arising out of or based upon this Agreement, the Employment
Agreement, or the Executive’s employment by the Company shall only be brought in
a federal or state court located in Chicago, Illinois. The Executive hereby
irrevocably consents to personal

 

Page 5 of 7



--------------------------------------------------------------------------------

jurisdiction in such court and to accept service of process in accordance with
the provisions of such court. In connection with any dispute arising out of or
based upon this Agreement, the Employment Agreement, or the Executive’s
employment by the Company, each party (the Company on one hand, and the
Executive on the other hand) shall be responsible for its, their or his own
legal fees and expenses, and all court costs shall be shared equally by the
Company on one hand, and the Executive, on the other hand, unless the court
apportions such legal fees or court costs in a different manner.

(d) Withholding. All payments made to the Executive pursuant to this Agreement
shall be subject to applicable withholding taxes, if any, and any amount so
withheld shall be deemed to have been paid to the Executive for purposes of
amounts due to the Executive under this Agreement.

(e) Insurance; Indemnification. Until the Termination Date and during the
applicable statute of limitations, laches or other period during which any
legal, equitable or administrative action may be brought against the Executive
following the Executive’s termination of employment from the Company and
termination of service as a member of the Board of Directors of the Company, the
Company agrees to maintain the Executive as an insured party on all directors’
and officers’ liability insurance maintained by the Company for the benefit of
its directors and officers on at least the same basis as all other covered
individuals and provide the Executive with at least the same corporate
indemnification as its officers and directors.

(f) Voluntary Agreement. The Executive and the Company represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement, with the legal, tax
and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same. This Agreement has been fully
and freely negotiated by the parties hereto, shall be considered as having been
drafted jointly by the parties hereto, and shall be interpreted and construed as
if so drafted, without construction in favor of or against any party on account
of its or his participation in the drafting hereof. The Company shall pay the
Executive’s reasonable legal fees and expenses incurred in negotiating and
preparing this Agreement, together with a gross-up for any taxes incurred by the
Executive solely as a result of such payment, up to $30,000.

(g) Survival. The provisions of Sections 5, 6, 7, 8 and this Section 9 shall
survive the termination of the Executive’s employment.

 

Page 6 of 7



--------------------------------------------------------------------------------

10. Employment Agreement. The parties agree and acknowledge that the Employment
Agreement shall terminate on December 31, 2006.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

FREIGHTCAR AMERICA, INC.

 

/s/ John E. Carroll, Jr.

John E. Carroll, Jr.

 

By:  

/s/ Camillo M. Santomero, III

  Chairman of the Board

 

Page 7 of 7